Exhibit 10.1

PERFORMANCE CASH AWARD AGREEMENT

THIS PERFORMANCE CASH AWARD AGREEMENT (this “Agreement”), dated as of
«award_date» (the “Award Date”) is between HSN, Inc., a Delaware corporation
(the “Company”), and «Participant» (the “Participant”). Capitalized terms used,
but not otherwise defined, herein shall have the meanings ascribed to such terms
in the Company’s Second Amended and Restated 2009 Stock and Annual Incentive
Compensation Plan, as amended (the “Plan”).

 

1. Award and Vesting of Cash Award

(a) In order to encourage Participant’s continued contribution to the successful
performance of the Company, the Company hereby grants to the Participant, as of
the Award Date, a performance cash award in the amount of «Award Amount» (the
“Cash Award”), pursuant to the Company’s Long-Term Incentive Program promulgated
under the Plan (the “LTIP”). The Participant hereby acknowledges and accepts
such Cash Award upon the terms and subject to the performance requirements and
other conditions, restrictions and limitations contained in this Agreement.

(b) Subject to Sections 5 and 6 of this Agreement, the total Cash Award shall
vest and become payable to the Participant on December 31, 2011 (the “Vesting
Date”).

(c) Nothing in this Agreement shall confer upon the Participant any right to
continue in the employ or service of the Company or any of its affiliates or
interfere in any way with the right of the Company or any such Affiliates to
terminate the Participant’s service at any time, with or without cause.

 

2. Settlement of Cash Award

Except as provided in Sections 5 and 6 below, the Cash Award shall be payable to
the Participant within thirty (30) days following the Vesting Date. To the
extent required by federal, state or local law, the Company shall have the right
to withhold and deduct from the payments due to Participant pursuant to the Cash
Award, amounts that would otherwise be delivered pursuant hereto for the payment
of taxes or other amounts required by law and to take such other action as may
be necessary in the option of the Company to satisfy all obligations for
withholding of such taxes.

 

3. Non-Transferability of the Award

The Cash Award shall not be transferable by the Participant by means of sale,
assignment, exchange, encumbrance, pledge, attachment or otherwise transferred
or encumbered and any such purported assignment, exchange, encumbrance, pledge
or attachment shall be void and unenforceable against the Company.

 

4. Rights as a Stockholder

The Participant shall not be entitled to any rights of a stockholder.

 

5. Forfeiture

Notwithstanding the provisions of Section 1(b) and except as provided in
Section 6, in the event of termination of the Participant’s service with the
Company prior to the Vesting Date for any reason, including by reason of death
or Disability, the entire amount of the unvested Cash Award shall be forfeited
by the Participant and canceled in its entirety effective immediately upon such
termination.

 

6. Adjustment in the Event of Change in Control

(a) In the event that a Change in Control, as defined in Section 10(c) of the
Plan, occurs prior to the Vesting Date and provided Participant is employed on
the effective date of the Change in Control, Participant will receive the Cash
Award, discounted as



--------------------------------------------------------------------------------

provided in (b) below. Such payout shall be made as soon as practical after the
effective date of the Change in Control, but in no event later than March 15th
of the year following the year in which the Change in Control occurs.

(b) In order to reflect the time value of the earlier payment of the Performance
Cash payout and to satisfy IRS Regulation §1.162-27(e)(2)(iii)(B), the amount of
the Performance Cash payout shall be equal to the present value of the amount
that would have been payable had the Participant been employed on the Vesting
Date, based upon the whole number of months between the first day of the month
in which the Change in Control occurs and the Vesting Date, and the Federal
short-term rate determined by the IRS pursuant to §1274 of the Internal Revenue
Code for the month in which the Change in Control occurs, compounded monthly.

 

7. Other Agreements and Acknowledgments

(a) By accepting the grant evidenced by of this Agreement, the Participant
acknowledges and agrees that: (i) the LTIP is established voluntarily by the
Company; it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time unless otherwise provided in the Plan
or this Agreement; (ii) the grant of the award is voluntary and occasional and
does not create any contractual or other right to receive future grants of cash
awards, or benefits in lieu of cash awards, even if cash awards have been
granted in the past; (iii) all decisions with respect to future grants, if any,
will be at the sole discretion of the Company; (iv) the future value of the Cash
Award is unknown and cannot be predicted with certainty; (v) in consideration of
the grant of the Cash Award, no claim of entitlement to compensation or damages
shall arise from termination of the Cash Award or diminution in value of the
Cash Award resulting from a termination of the Participant’s employment by the
Company or Change in Control, and the Participant irrevocably releases the
Company from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by accepting the terms of this Agreement, the Participant shall be deemed
irrevocably to have waived any entitlement to pursue such claim; and
(vi) notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of the Participant’s employment (whether or not
in breach of local labor laws), the Participant’s right to receive awards or
vest in awards under the Plan, if any, will terminate effective as of the date
that the Participant is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), the Committee shall have the exclusive
discretion to determine when Participant is no longer actively employed for
purposes of the Cash Award.

(b) The Cash Award currently consists of a bookkeeping entry representing the
right to receive cash on a date determined in accordance with this Agreement.
Nothing in this Agreement shall create or be deemed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Subsidiary and the Participant.

 

8. Notices

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Participant: at the address last provided by the Participant to the
Company’s Human Resources Department.

 

If to the Company:   HSN, Inc.   1 HSN Drive   St. Petersburg, FL 33729  
Attention: General Counsel   Facsimile: (727) 872-1000

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 8. Notice and
communications shall be effective when actually received by the
addressee. Notwithstanding the foregoing, the Participant consents to electronic
delivery of documents required to be delivered by the Company under the
securities laws.

 

2



--------------------------------------------------------------------------------

9. Effect of Agreement

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.

 

10. Laws Applicable to Construction; Consent to Jurisdiction

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement and the Summary of Award, the RSUs are subject to the terms
and conditions of the Plan, which are hereby incorporated by reference.

Any and all disputes arising under or out of this Agreement, including without
limitation any issues involving the enforcement or interpretation of any of the
provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Florida, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Participant hereby agrees and consents to the personal
jurisdiction of said courts over the Participant for purposes of the resolution
of any and all such disputes.

 

11. Severability

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

 

12. Conflicts and Interpretation

In the event of any conflict between this Agreement, the LTIP and the Plan, the
Plan shall control. In the event of any ambiguity in this Agreement, or any
matters as to which this Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

 

13. Amendment

The Company may modify, amend or waive the terms of the award, prospectively or
retroactively, but no such modification, amendment or waiver shall impair the
rights of the Participant without his or her consent, except as required by
applicable law, NASDAQ or stock exchange rules, tax rules or accounting rules.
The waiver by either party of compliance with any provision of this Agreement
shall not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by such party of a provision of this
Agreement.

 

14. Headings

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

 

15. Counterparts

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

 

3



--------------------------------------------------------------------------------

16. Data Protection

The Participant authorizes the release from time to time to the Company (and any
of its subsidiaries or affiliated companies) and to the Agent (together, the
“Relevant Companies”) of any and all personal or professional data that is
necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”). Without limiting the above, Participant permits
his or her employing company to collect, process, register and transfer to the
Relevant Companies all Relevant Information (including any professional and
personal data that may be useful or necessary for the purposes of the
administration of the Plan and/or this Agreement and/or to implement or
structure any further grants of equity awards (if any)). Participant hereby
authorizes the Relevant Information to be transferred to any jurisdiction in
which the Company, his or her employing company or the Agent considers
appropriate. Participant shall have access to, and the right to change, the
Relevant Information. Relevant Information will only be used in accordance with
applicable law.

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer.
Electronic acceptance of this Agreement pursuant to the Company’s instructions
to Participant (including through an online acceptance process managed by the
Agent) is acceptable.

 

HSN, INC. By:  

LOGO [g62585ex10_1pg003.jpg]

 

Lisa Letizio

 

Executive Vice President –

 

Human Resources

 

4